Parker, C. J.
The note appears to have been. given along with others, not merely to settle the damages sustained by Rollins, which standing alone would have been a good consideration, but the settlement included also, as a part of the consideration, the discharge of the criminal *324prosecution which, had been commenced. This was altogether illegal. Shaw v. Spooner, 9 N. H. 197; Hinds v. Chamberlain, 6 N. H. 225; Plumer v. Smith, 5 N. H. 553. Rollins could not have sustained a suit upon the note. Clark v. Ricker & a., 14 N. H. 44.
Emerson the first indorser had full knowledge of the transaction, and stood in no better situation.
But the plaintiffs appear to have purchased this note, and to have paid for it the amount of the principal, without any notice of its invalidity. There is nothing to show that this was not done in the ordinary course of business. The discount of the interest is not to a sufficient amount to render the transaction suspicious. Nor does the fact that Emerson indorsed stipulating that he would be holden without demand or notice, indicate of itself' that the plaintiffs had notice, or should have made faxther inquiry. Its tendency is x’ather to hold out on the part of the indorser strong evidence of confidence that the note would be promptly paid when it became due. The inference to be dexived from it is the very reverse of that which might possibly be dx’awn from an indorsexnent “ without recourse,” if that would be sufficient. The plaixxtiffs therefore appear to be bond fide indorsees for value before due, and are entitled .to judgment. *

Judgment for the plaintiffs.